LOS ANGELES CAPITAL Code of Ethics Confidential Effective: December 30, 2016 Table of Contents Introduction 1 General Principles 1 Scope of the Code 2 Persons Covered by the Code 2 Family Members of Access Persons 2 Standards of Business Conduct 2 Conflicts of Interest 2 Outside Business Interests 4 Record of Conflicts 4 Transactions with Affiliates 4 Disciplinary Events 5 Prohibited Activities 5 Gifts and Entertainment 5 Limits to Gifts and Entertainment Received by Employees 6 Limits to Gifts and Entertainment Given by Employees 6 Broker/Dealer Entertainment 7 Pre-Clearing and Reporting Gifts and Entertainment 7 Personal Trading Procedures 8 Disclosure of Personal Accounts and Security Holdings 8 Exempt Reporting Requirements 9 Restricted Securities 9 Pre-Clearance Procedures 9 Exemptions from Pre-Clearance 10 Quarterly Transaction Reports 10 Quarterly Personal Brokerage Statements 11 Confidentiality 11 Certification of Compliance with Code of Ethics 11 Administration and Enforcement of Code 11 Annual Review 11 Recordkeeping 12 Violations of the Code 12 Sanctions 12 Sanctions for Personal Trading Violations 12 Whistleblower Policy 13 Definitions 15 Pre-Clearance Matrix Appendix A Introduction This Code of Ethics (the C ode) establishes the rules of conduct for Los Angeles Capital Management and Equity Research, Inc. (Los Angeles Capital) and LACM Global, Ltd. (together with Los Angeles Capital the Firm ) under Section 204 and Rule 204A-1 of the Investment Advisers Act of 1940, rule 17j-1 of the Investment Company Act of 1940, and the Financial Conduct Authority Principles for Business and Conduct of Business. General Principles The Firm acts as a fiduciary to its clients and/or investors (clients) and therefore has an affirmative duty of care, loyalty, honesty, and good faith to act in their best interests. The F irms personnel h ave an obligation to uphold these duties. At a minimum, the Firm and its employees must conduct themselves in accordance with the following principles: 1. You must place the interests of the client before the Firm at all times; 2. You must conduct business with integrity; 3. You must act in a professional and ethical manner at all times; 4. You have a duty to act with skill, competence, and diligence; 5. You have a duty to communicate with clients in a timely and accurate manner; 6. You must conduct all personal securities transactions in such a manner as to be consistent with the Code and to avoid any actual or potential conflict of interest or any abuse of an employees position of trust and responsibility; 7. You must adequately protect client assets; 8. You must take reasonable care to organize and control the F irms affairs responsibly and effectively, with adequate risk management; 9. You must adhere to the fundamental standard that investment advisory personnel not take inappropriate advantage of their positions; You must adhere to the principle that information concerning the identity of security holdings and financial circumstance of a client is confidential; Decisions affecting clients are to be made with the goal of providing suitable advice and equitable and fair treatment among clients; Communications with clients or prospective clients should be candid and fulsome. They should be true and complete and not mislead or misrepresent. This applies to all marketing and promotional materials; You must adhere to the principle that independence and objectivity in the investment decision making process is paramount; and You must report any violations of the code to Los Angeles Capitals Chief Compliance Officer (
